DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4-7, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US 6,105,987).
In Re claim 1, Turner discloses an energy absorbing strut (see fig. 1), comprising: a first end (telescopic member 16) and inner cylinder (cartridge 56); a second end (telescopic member 18) and hollow rod (32, 34) having an internal passageway (see 85, 98, 100, 102); a piston (40) forming compression and rebound chambers (50c, 50r) within the inner cylinder that are in communication with the internal passageway of the hollow rod; a valve assembly (72, 79) including an inertial mass (inertial valve collar 80) carried by the rod and movable axially on the rod between an open and closed position to enable and inhibit flow through the rod between the compression and rebound chambers (see cols. 7–8, line 38–22).
In Re claim 4, the radial ports (85) can be partially or fully opened (see col. 7, lines 59-64) thus providing a range of flow areas.
In Re claims 5 and 6, Turner discloses the use of compression and rebound shims and sealing elements with the piston (see adjacent 73 and 94) (see cols. 6-7, lines 62-15).
In Re claims 7 and 15, see return spring assembly (20).
In Re claim 9, the energy absorbing strut in used as part of an impact system (suspension) for a land vehicle, and the strut is connected between two points of the vehicle (the frame and the wheel).
In Re claims 11 and 12, see piston (40) and compression and rebound chambers (50c, 50r) in fig. 2.
In Re claim 13, see telescopic overlapping strut sleeves (16, 18) with an annular interior space in fig. 1.
In Re claim 14, see inertial mass (inertial valve collar 80) located within the compression chamber (50c).

Allowable Subject Matter
Claims 2, 3, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657